PER CURIAM.
The result reached by the Court of Appeals is affirmed. However, in light of our opinion in In re J.T. (I), 363 N.C. 1, 672 S.E.2d 17 (2009), the following language from the Court of Appeals’ opinion is specifically disavowed: “[S]ervice [of the summons] on the guardian ad litem constitutes service on the juvenile, which is sufficient to establish subject matter jurisdiction when combined with naming the juvenile in the caption of the summons.” In re N.C.H., G.D.H., D.G.H., 192 N.C. App. 445, 446, 665 S.E.2d 812, 813 (2008) (citing In re J.A.P., I.M.P., 189 N.C. App. 683, 686-87, 659 S.E.2d 14, 17 (2008)). It is true in termination of parental rights cases that service of the summons on the juvenile is accomplished through the juvenile’s guardian ad litem “if one has been appointed.” N.C.G.S. § 7B-1106(a) (2007). We reject the notion, though, that service of the summons on any particular party is necessary to invoke the trial court’s subject matter jurisdiction. In re J.T. (I), 363 N.C. at 4, 672 S.E.2d at 19 (“[T]he trial court’s subject matter jurisdiction was properly invoked upon the issuance of a summons.” (emphasis added)).
AFFIRMED.